Case 2:21-cv-04021-MCA-LDW Document 3 Filed 03/29/21 Page 1 of 1 PagelD: 63

 

LAW OFFICES OF James P. Nolan, Jr., ID #004591987
Certified Criminal Trial Attorn
J AMES P. N OLAN Fredrick L. Rubenstein, ID #004651994
& Eric L. Lange, ID 4038441997
Brian A. Bontempo, ID #151162016
ASSOCIATE S Sanford Rader, ID #1 90871960
A Limited Liability Company Of Counsel

 

March 26, 2021

Via Electronic Filing Only

William T. Walsh, Clerk of the Court

United States District Court

District of New Jersey

M.L. King, Jr. Federal Building & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07102

Re: Nijeer Parks v. John E. McCormac, et al.
Civil Action No. 2:21-cv-04021-MCA-LDW

Dear Mr. Walsh:

Please be advised that this firm represents the interests of
Defendants, John E. McCormac (improperly pled as John E. McCormack)
Mayor of Woodbridge, Robert Hubner Director of the Woodbridge
Police, Township of Woodbridge, City of Woodbridge Police Officer
Andrew Lyszk and Woodbridge Police Sergeant Joseph Licciardi, with
respect to the above-referenced matter. Enclosed herewith please
find Defendants’ Answer and Affirmative Defenses pertaining to this
matter. Kindly provide Counsel with an electronically filed copy of
same at your earliest convenience.

Thank you for your kind attention to this matter.

Very truly yours,

2

Fredrick-L— Rubenstein
FLR/sl
Enc.
cc: Daniel W. Sexton, Esq.
(via electronic filing only)
Lori A. Dvorak, Esq.
(via electronic filing only)

61 GREEN STREET, WOODBRIDGE, NJ 07095
PHONE: (732) 636-3344 FAX: (732) 636-1175
